Case 18-29664-MBK   Doc 99-1 Filed 04/22/21 Entered 04/22/21 13:14:57   Desc
                       Proposed Order Page 1 of 4
Case 18-29664-MBK   Doc 99-1 Filed 04/22/21 Entered 04/22/21 13:14:57   Desc
                       Proposed Order Page 2 of 4
Case 18-29664-MBK   Doc 99-1 Filed 04/22/21 Entered 04/22/21 13:14:57   Desc
                       Proposed Order Page 3 of 4
Case 18-29664-MBK   Doc 99-1 Filed 04/22/21 Entered 04/22/21 13:14:57   Desc
                       Proposed Order Page 4 of 4
